Citation Nr: 0934411	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
residuals of rheumatic fever. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
coronary artery disease, to include as secondary to service-
connected residuals of rheumatic fever.  After reviewing the 
claims folder, the Board concludes that additional evidence 
is necessary in order to comply with VA's duty to notify and 
assist the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002 & Supp. 2008). 

The Board finds that the evidentiary development requested in 
the Board's September 2008 remand has not been completed.  In 
its September 2008 remand, the Board found that a July 2006 
VA examiner's opinion failed to address whether the Veteran's 
service-connected residuals of rheumatic fever aggravated any 
diagnosed chronic heart disorder, to include coronary artery 
disease.  Service connection on a secondary basis requires 
evidence sufficient to show a currently diagnosed disability 
which was neither caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Accordingly, 
the Board remanded the Veteran's claim for an additional VA 
opinion with respect to aggravation.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (finding that a remand may be 
required if the record before the Board contains insufficient 
medical information). 

While the Veteran underwent a second VA examination in March 
2009, the VA examiner did not provide an aggravation opinion 
as had been directed by the Board's September 2008 remand.  
With respect to coronary artery disease, the VA examiner only 
provided an opinion as to whether it was caused by the 
Veteran's service-connected residuals of rheumatic fever.  
Under these circumstances, the Board finds that this matter 
must once again be remanded.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (holding that compliance is neither optional 
nor discretionary). 

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain an appropriate VA 
medical opinion to determine the nature 
and etiology of the Veteran's currently 
diagnosed coronary artery disease.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner must provide an opinion, in light 
of the service and post-service medical 
evidence of record, whether coronary 
artery disease was caused or aggravated by 
the Veteran's service-connected residuals 
of rheumatic fever.  If an opinion cannot 
be provided without further examination of 
the Veteran, such an examination must be 
provided.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
